Citation Nr: 0121653	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury, to include peripheral vascular disease of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) which vacated an August 
1999 decision of the Board and remanded the claim to the 
Board for further proceedings.  The matter originally came 
before the Board on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


REMAND

In the Court's December 2000 Order, it was noted that the 
Board should consider the effect of the provisions of the 
newly enacted Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the Court's Order it was noted that the veteran alleged 
that the VA had violated the duty to assist by failing to: 
(1) obtain a medical opinion from the VA Chief Officer of 
Public Health and Environmental Hazards, regarding the 
veteran's exposure to wet and cold weather and his 
circulatory problems; (2) inform the veteran that he could 
request that his medical records be provided to his private 
physician pursuant to Watai v. Brown, 9 Vet. App. 441, 444 
(1996); and (3) request that the veteran provide names of 
doctors who examined him and who believed his circulatory 
problems were caused by his exposure to the cold in 1945.  In 
the alternative, the Court's Order noted that the veteran 
alleged that the VA violated 38 U.S.C.A. § 5103(a) by not 
advising him that he needed to submit medical evidence of a 
nexus between his current disabilities and his military 
service.  

Because the RO has not yet considered whether any other 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure compliance 
with the Court's Order in this case, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed and that 
the veteran's assertions of the VA's 
violation of the duty to assist presented 
to the Court in this case are addressed.  
In particular, the RO should inform the 
veteran that he could request that his 
medical records be provided to his private 
physician pursuant to Watai v. Brown, 9 
Vet. App. 441, 444 (1996), and request 
that the veteran provide names of 
physicians who examined him and who 
believed his circulatory problems were 
caused by his exposure to the cold in 
1945.  Any records identified by the 
veteran that have not already been 
obtained should be obtained and associated 
with the claims file.  

2.  The RO should determine whether there 
is a need for a medical opinion from the 
VA Chief Officer of Public Health and 
Environmental Hazards as requested by the 
veteran, or another appropriate expert 
opinion, regarding a relationship between 
exposure to wet and cold weather in 
service and his circulatory problems, is 
necessary.  If it is determined that such 
an opinion is required, the RO should 
request such an opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





